 


109 HR 128 IH: College Fire Prevention Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 128 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jones of Ohio (for herself, Mr. Weldon of Pennsylvania, Mr. McHugh, Mr. Conyers, Mr. Dicks, Mr. Payne, Mr. Jefferson, Mr. Grijalva, Ms. Lee, Mr. Gillmor, Mr. Shimkus, Mr. Whitfield, Mr. LaTourette, Mr. McDermott, Mr. Portman, Mr. Weiner, Ms. Kilpatrick of Michigan, Ms. Kaptur, Ms. Jackson-Lee of Texas, Ms. McCollum of Minnesota, and Mr. Andrews) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a demonstration incentive program within the Department of Education to promote installation of fire sprinkler systems, or other fire suppression or prevention technologies, in qualified student housing and dormitories, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the College Fire Prevention Act. 
(b)FindingsThe Congress finds the following: 
(1)On November 9, 2003, an early morning fire at the University of Connecticut destroyed a fraternity. Five residents were in the building at the time of the fire. There were no working fire alarms in the building.  
(2)On September 26, 2003, a fraternity fire at the University of Wisconsin-Madison occurred in a secret room. The entrance to the room was made to look like a wall. Fire fighters were unable to locate the source of the fire despite an extensive search of the house. The fire was caused by a candle that ignited some fabric and then spread to a chair. There were no fire sprinklers present.  
(3)On February 22, 2003, a fatal off-campus house fire at Allegheny College in Meadville, Pennsylvania, occurred in a 3-story, wood frame house that had been converted into apartments. There were single-station, battery-operated smoke detectors in the apartments. There were no sprinklers. The victim, Raymond Tricomi, was 21.  
(4)On January 1, 2003, a fire at Pennsylvania State University displaced 11 Penn State students from their off-campus rooming house. Activated smoke detectors awakened 2 occupants who were able to escape the building. The other occupants were away for the holiday break. Fire loss was estimated at $40,000 damage, and the cause of the fire is under investigation. The building was not equipped with an automatic fire sprinkler system.  
(5)On April 7, 2002, an early morning fire at DePauw University in Greencastle, Indiana, caused over $1,000,000 in damage.  The fire, which started from an electrical appliance in a fourth floor room, forced the evacuation of 116 students from the building and more than 200 students from adjacent buildings.  The building was not equipped with an automatic fire sprinkler system.  
(6)On February 16, 2002, a halogen lamp at Amherst College in Amherst, Massachusetts, started a fire in a residence that had been converted into student housing. According to fire officials, the fire started in a second-floor room that was unoccupied at the time of the fire.  A halogen lamp fell over and ignited combustibles in the area. The building’s fire alarm system was activated, and an occupant from another room discovered the fire. He unsuccessfully attempted to extinguish the fire using a dry chemical fire extinguisher. Smoke and heat damage were limited to the room of origin.  Halogen lamps are banned by Amherst College. The building is unsprinklered, equipped with single-station smoke detectors in the individual rooms and a building fire alarm system. 
(7)On January 19, 2000, a fire occurred at a Seton Hall University dormitory. Three male freshmen, all 18 years of age, died. Fifty-four students, 2 South Orange firefighters, and 2 South Orange police officers were injured. The dormitory was a 6-story, 350-room structure built in 1952, that housed approximately 600 students. It was equipped with smoke alarms but no fire sprinkler system. 
(8)On Mother’s Day in 1996 in Chapel Hill, North Carolina, a fire in the Phi Gamma Delta Fraternity House killed 5 college juniors and injured 3. The 3-story plus basement fraternity house was 70 years old. The National Fire Protection Association identified several factors that contributed to the tragic fire, including the lack of fire sprinkler protection. 
(9)It is estimated that between 1980 and 1998, an average of 1,800 fires at dormitories, fraternities, and sororities, involving 1 death, 70 injuries, and $8,000,000 in property damage were reported to public fire departments. 
(10)Within dormitories, fraternities, and sororities the leading cause of fires is arson or suspected arson. The second leading cause of college building fires is cooking. The third leading cause is smoking. 
(11)New dormitories are generally required to have advanced safety systems such as fire sprinklers. But such requirements are rarely imposed retroactively on existing buildings. 
(12)In 1998, 93 percent of the campus building fires reported to fire departments occurred in buildings where there were smoke alarms present. However, only 34 percent had fire sprinklers present. 
2.Establishment of fire suppression demonstration incentive program 
(a)GrantsThe Secretary of Education (in this Act referred to as the Secretary), in consultation with the United States Fire Administration, shall establish a demonstration program to award grants on a competitive basis to eligible entities for the purpose of installing fire sprinkler systems, or other fire suppression or prevention technologies, in student housing and dormitories owned or controlled by such entities. 
(b)Eligible entityFor purposes of this Act, the term eligible entity means any of the following: 
(1)An accredited public or private institution of higher education (as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)). 
(2)An accredited historically Black college or university (as that term is used in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)). 
(3)An accredited Hispanic-serving institution (as that term is defined in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a)). 
(4)An accredited tribally controlled college or university (as that term is defined in section 2 of the Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C. 1801)). 
(5)A social fraternity or sorority exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)), the active membership of which consists primarily of students in attendance at an accredited institution of higher education. 
(c)Selection priorityIn making grants under subsection (a), the Secretary shall give priority to eligible entities that demonstrate the greatest financial need. 
(d)ReservationsOf the amount made available to the Secretary for grants under this section for each fiscal year, the Secretary shall award— 
(1)not less than 10 percent to eligible entities that are historically Black colleges and universities, Hispanic-serving institutions, and tribally controlled colleges and universities; and 
(2)not less than 10 percent to eligible entities that are social fraternities and sororities. 
(e)ApplicationTo seek a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. 
(f)Matching requirementAs a condition on receipt of a grant under subsection (a), the applicant shall provide (directly or through donations from public or private entities) non-Federal matching funds in an amount equal to not less than 50 percent of the cost of the activities for which assistance is sought. 
(g)Limitation on administrative expensesNot more than 10 percent of a grant made under subsection (a) may be expended for administrative expenses with respect to the grant. 
(h)ReportsNot later than 12 months after the date of the first award of a grant under this section and annually thereafter until completion of the program, the Secretary shall provide to the Congress a report that includes the following: 
(1)The number and types of eligible entities receiving assistance under this section. 
(2)The amounts of such assistance, the amounts and sources of non-Federal funding leveraged for activities under grants under this section, and any other relevant financial information. 
(3)The number and types of student housing fitted with fire suppression or prevention technologies with assistance under this section, and the number of students protected by such technologies. 
(4)The types of fire suppression or prevention technologies installed with assistance under this section, and the costs of such technologies. 
(5)Identification of Federal and State policies that present impediments to the development and installation of fire suppression or prevention technologies. 
(6)Any other information determined by the Secretary to be useful to evaluating the overall effectiveness of the program established under this section in improving the fire safety of student housing. 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $100,000,000 for each of the fiscal years 2006 through 2009. At the end of fiscal year 2009, all unobligated appropriations authorized under this subsection shall revert to the general fund of the Treasury. 
3.Admissibility as evidence 
(a)ProhibitionNotwithstanding any other provision of law and subject to subsection (b), any application for assistance under this Act, any negative determination on the part of the Secretary with respect to such application, or any statement of reasons for the determination, shall not be admissible as evidence in any proceeding of any court, agency, board, or other entity. 
(b)ExceptionThis section does not apply to the admission of an application, determination, or statement described in subsection (a) as evidence in a proceeding to enforce an agreement entered into between the Secretary and an eligible entity under section 2. 
 
